McCulloch, C. J., (dissenting). The special statute upon which this action is founded does not authorize the county court to determine whether or not the collector has complied with the statute by paying funds over to the treasurer “within fifteen days after the collection of same. ” Nor is there any general statute which confers such authority. All that is required is that the collector shall take receipts from the treasurer, and present such receipts to the county court with his quarterly settlement accounts. Failure to pay the money to the treasurer within fifteen days constitutes a breach of the bond, and the measure of damages sustained by the county is the amount of interest lost by reason of such failure to pay. As the county court has no authority to determine when the money was collected, but is only authorized to ascertain at the end of each quarter how much has been collected during the quarter, it follows, I think, that an order of the county court is not a prerequisite to the right to bring suit in a court of competent jurisdiction to recover damages for a breach of the bond in failing to pay the money to the treasurer as required by statute. Any finding which the county court might make as to the time the money was collected would not be binding on the sureties. Therefore it is not essential that the county court should first make such finding. It seems to me that the case is controlled by the decisions of the court in Price v. Madison County Bank, 90 Ark. 195, and Carroll County Bank v. State, 95 Ark. 194, and that the circuit court has jurisdiction in an action to recover the damages sustained by the county by reason of the collector’s failure to pay the funds to the treasurer. I concur. Wood, J.